In an action to recover damages for personal injuries, the defendant Yvener Destra appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), entered June 28, 2001, which, upon a jury verdict, is in favor of the plaintiff and against her in the principal sum of $225,000.
*385Ordered that the appeal is dismissed, with costs.
It is the obligation of the appellant to assemble a proper record on appeal (see Matison v County of Nassau, 290 AD2d 494; Matter of Allstate Ins. Co. v Vargas, 288 AD2d 309; Singh v Getty Petroleum Corp., 275 AD2d 740). The record on appeal must contain all of the relevant papers that were before the Supreme Court, including the transcript, if any, of the proceedings (see Matison v County of Nassau, supra; Matter of Allstate Ins. Co. v Vargas, supra; Desmarat v Basile, 288 AD2d 336; Lowry v Suffolk County Water Auth., 287 AD2d 551). The appellant seeks review of the jury’s award of damages, and therefore, the record should have included the full trial transcript of the trial on damages (see Brown v Middleton, 244 AD2d 306, 308-309). Since the appellant failed to submit a record that would enable this Court to render an informed decision on the merits, her appeal must be dismissed (see Matison v County of Nassau, supra; Matter of Allstate Ins. Co. v Vargas, supra; Desmarat v Basile, supra; Brown v Middleton, supra). Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.